Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s preliminary amendment, filed 9/08/2020, canceling Claims 2 and 4, amending Claims 3, 5 and 7-11, and adding claims 12-15, is acknowledged.
Claims 1, 3, and 5-15 are pending and are presently under consideration

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 7/23/2020, is acknowledged and has been considered.

Claim Objections
Claim 1 is objected to because of the following:  the full compound name of LYS228 is recited twice.  See the section of the claim that is underlined, below:  
    PNG
    media_image1.png
    108
    610
    media_image1.png
    Greyscale
.  Appropriate correction is required.
Claim 10 is objected to because of the following:  at the end of the third line of the claim, the phrase “resistant to” is recited twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to “A pharmaceutical composition comprising an effective dose of LYS228, (1-(((Z)-(1-(2-aminothiazol-4-yl)-2-oxo-2-(((3S,4R)-2-oxo-4-((2-oxooxazolidin-3-yl) methyl)-1-sulfoazetidin-3-yl)amino)ethylidene)amino)oxy) cyclopropanecarboxylic acid):

    PNG
    media_image2.png
    187
    252
    media_image2.png
    Greyscale

and including any ionic species thereof formulated for infusion [emphasis added].”

It is unclear whether the claim limitations are met by (or would be anticipated by) just the compound LYS228, or alternatively, an ionic species of the compound; or if the claim limitations are only met by (or would be anticipated by) having both said compound and any ionic species of the compound.  Thus, it is not possible to ascertain with reasonable precision when the claim is infringed and when it is not.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claim 9 is drawn to the method of claim 6, further comprising the steps of: (i) determining whether the patient has mild or moderate renal dysfunction, and (ii) administering a lower dose of LYS228 as shown in Table 1 to said patient with mild or moderate renal dysfunction.  The claim limitation referring to Table 1 renders the claim indefinite.  According to MPEP 2173.05(s):  
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novartis AG (WO 2017/050218 A1; cited by Applicant); hereinafter “Novartis”.
Independent claim 1 is drawn to a pharmaceutical composition comprising an effective dose of LYS228, (1-(((Z)-(1-(2-aminothiazol-4-yl)-2-oxo-2-(((3S,4R)-2-oxo-4-((2-oxooxazolidin-3-yl) methyl)-1-sulfoazetidin-3-yl)amino)ethylidene)amino)oxy) cyclopropanecarboxylic acid):

    PNG
    media_image2.png
    187
    252
    media_image2.png
    Greyscale

and including any ionic species thereof formulated for infusion.  
Claim 3 is drawn to the pharmaceutical composition of claim 1, wherein the pharmaceutical composition includes instructions for use in treating a urinary tract infection.  Claim 5 is drawn to the pharmaceutical composition of claim 1, wherein the effective dose is a single intravenous infusion dose of the LYS228 of about 300 mg to 6000 mg over about 1 to about 3 or more hours.
Novartis discloses the instantly claimed compound, 1-(((Z)-(1-(2-aminothiazol-4-yl)-2-oxo-2-(((3S,4R)-2-oxo-4-((2-oxooxazolidin-3-yl) methyl)-1-sulfoazetidin-3-yl)amino)ethylidene)amino)oxy) cyclopropanecarboxylic acid, as “Compound X.”  The compound is disclosed as having “strong activity against Gram-negative bacteria, including strains that show resistance to other monobactams.”  See page 2, first paragraph.  Novartis teaches Compound X compositions formulated for infusion:
Compound X is typically administered by injection or infusion, and may be prepared for administration by dissolving Compound X in a suitable amount of water or of an aqueous solution such as dextrose or saline, e.g., isotonic dextrose or saline [i.e. an aqueous composition].  Optionally, the formulated composition may also include a pH modifier such as sodium hydroxide, sodium bicarbonate …
See the paragraph bridging pages 12-13.  This teaching anticipates instant claim 1.
Novartis teaches a daily dosage range for Compound X of between 4000 mg and 6000 mg formulated for intravenous infusion over a period of 1-3 hours and exemplify a dosing schedule of 2 grams of Compound X per infusion, with three one-hour infusions per day (anticipating instant claims 5, 12 and 13).  See the last paragraph, page 14.
With regard to instant claim 3, no patentable weight is given to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aulakh et al. (U.S. Patent Appl. Pub. 2015/0266867 A1); cited by Applicant, in view of Novartis AG (WO 2017/050218 A1); cited by Applicant, and Mendes et al. (“In Vitro Activity of LYS228 against Enterobacteriaceae, Including Molecularly Characterized Multidrug-Resistant Isolates”, ASM Microbe, June 1-5, 2017, New Orleans, Louisiana, Poster 293); cited by Applicant.
Independent claim 1 is drawn to a pharmaceutical composition comprising an effective dose of LYS228, (1-(((Z)-(1-(2-aminothiazol-4-yl)-2-oxo-2-(((3S,4R)-2-oxo-4-((2-oxooxazolidin-3-yl) methyl)-1-sulfoazetidin-3-yl)amino)ethylidene)amino)oxy) cyclopropanecarboxylic acid):

    PNG
    media_image2.png
    187
    252
    media_image2.png
    Greyscale

and including any ionic species thereof formulated for infusion.  Independent claim 6 is drawn to a method for treating a urinary tract infection, comprising administering to a patient in need of treatment for a urinary tract infection a therapeutically effective dose of LYS228.  Claim 3 is drawn to the pharmaceutical composition of claim 1, wherein the pharmaceutical composition includes instructions for use in treating a urinary tract infection.  Claim 5 is drawn to the pharmaceutical composition of claim 1, wherein the effective dose is a single intravenous infusion dose of the LYS228 of about 300 mg to 6000 mg over about 1 to about 3 or more hours.
Aulakh et al. (“Aulakh”) discloses the instantly claimed compound 1-(((Z)-(1-(2-aminothiazol-4-yl)-2-oxo-2-(((3S,4R)-2-oxo-4-((2-oxooxazolidin-3-yl) methyl)-1-sulfoazetidin-3-yl)amino)ethylidene)amino)oxy) cyclopropanecarboxylic acid (hereinafter “LYS228”), compositions comprising the compound, and the administration of the compound for the treatment of, inter alia, urinary tract infections caused by Enterobacteriaceae species.  See Example 22 (para. [0569] – [0572]); para. [0156] – [0159]; and claim 29.  Aulakh teaches formulating the disclosed compounds for administration by, inter alia, infusion.  The preferred route of administration is intravenous (i.e., infusion).  See para. [0280] and [0309].
Novartis discloses the instantly claimed compound, which is referred to as “Compound X.”  The compound is disclosed as having “strong activity against Gram-negative bacteria [e.g., Enterobacter], including strains that show resistance to other monobactams.”  See page 2, first paragraph and page 8, embodiment 26.  Novartis teaches Compound X compositions formulated for infusion:
Compound X is typically administered by injection or infusion, and may be prepared for administration by dissolving Compound X in a suitable amount of water or of an aqueous solution such as dextrose or saline, e.g., isotonic dextrose or saline [i.e. an aqueous composition].  Optionally, the formulated composition may also include a pH modifier such as sodium hydroxide, sodium bicarbonate …
See the paragraph bridging pages 12-13.  This teaching provides further motivation to formulate the instant compound for infusion.
Novartis teaches a daily dosage range for Compound X of between 4000 mg and 6000 mg formulated for intravenous infusion over a period of 1-3 hours and exemplify a dosing schedule of 2 grams of Compound X per infusion, with three one-hour infusions per day.  See the last paragraph, page 14.  
Further dosing guidance comes from Aulakh, at paragraph [0280]:
The compound of the invention can be administered to the subject either prior to or after the onset of a bacterial infection. Typically, the compound is administered to a subject diagnosed as having a bacterial infection and in need of treatment therefor. Further, several divided dosages, as well as staggered dosages, can be administered daily or sequentially, or the dose can be continuously infused, or can be a bolus injection. Further, the dosages of the compound(s) of the invention can be proportionally increased or decreased as indicated by the exigencies of the therapeutic or prophylactic situation. Typically, the compound of the invention would be administered over a course of at least 5 days, more commonly at least 7 days or at least 10 days or at least 14 days.

Furthermore, with respect to claimed dosage ranges, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).
With regard to instant claim 3 (“the pharmaceutical composition includes instructions for use in treating a urinary tract infection”), no patentable weight is given to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  Furthermore, one of ordinary skill in the art would have found it obvious to include with a pharmaceutical composition, instructions for the composition’s use.
Mendes et al. (“Mendes”) discloses in vitro activity of LYS228 against multidrug-resistant Enterobacteriaceae, including Enterobacteriaceae producing-lactamases and/or carbapenemases (e.g., Enterobacteriaceae species resistant to carbapenem and β-lactam antibiotics).  See Mendes document, including the Abstract.
In view of the teachings of Aulakh (e.g., LYS228 administration for the treatment of, inter alia, urinary tract infections caused by Enterobacteriaceae species), Novartis (e.g., LYS228 compound is disclosed as having “strong activity against Gram-negative bacteria [e.g., Enterobacter], including strains that show resistance to other monobactams”) and Mendes (in vitro activity of LYS228 against multidrug-resistant Enterobacteriaceae, including Enterobacteriaceae producing-lactamases and/or carbapenemases), one of ordinary skill would have been motivated to treat urinary tract infections caused by Gram-negative bacteria, including species of Enterobacteriaceae, such as Enterobacter  by administration of LYS228.  The route of administration (i.e., intravenous infusion) is obvious in view of the teachings of both Aulakh and Novartis.  The teachings of Novartis of dosage amounts, duration and frequency render obvious the instantly claimed dosage amounts, duration and frequency (supra).  
Instant claim 9 is directed to the method of claim 6 further comprising the steps of: (i) determining whether the patient has mild or moderate renal dysfunction, and (ii) administering a lower dose of LYS228 as shown in Table 1 to said patient with mild or moderate renal dysfunction, is not taught by the cited prior art. However, it would have been routine for one skilled in the art to assess the metabolic profile of the patient, including renal function and to adjust the dose accordingly.  Aulakh, at paragraph [0280] teaches “Typically, the compound is administered to a subject diagnosed as having a bacterial infection and in need of treatment therefor. Further, several divided dosages, as well as staggered dosages, can be administered daily or sequentially, or the dose can be continuously infused, or can be a bolus injection. Further, the dosages of the compound(s) of the invention can be proportionally increased or decreased as indicated by the exigencies of the therapeutic or prophylactic situation [emphasis added].”  Additionally, Novartis discloses at the last paragraph on page 14 that “depending on the condition of the subject and parameters such as the subject's body weight, age, and gender. The total daily dose may be administered in a single dose, or it may be divided into two or more doses and may, at the physician's discretion, fall outside of the typical range given herein.”  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1, 3, and 5-15 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629